DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (WO 2010/019636) in view of MacIlraith (US 2004/0132541).
	Regarding claim 1, Boyd et al. discloses a golf club having a club head and a shaft attached thereto.  The club head incudes a frontal portion made of a first material having a first density and a rear portion made of a second material having a second density.  The frontal portion has a striking face, a crown return, and a sole return.  The rear portion is located aft of the striking face and has a crown and sole.  The rear portion freely movable when unlocked from the frontal portion and is removably coupled to the frontal portion when locked to the frontal portion. Boyd et al. also notes that a grip is attached to the shaft (See Paragraph 077). Boyd et al. does not disclose a weighting member.  MacIlraith discloses a club head having a removable rear portion wherein a weighting member is attached to the club head’s frontal portion or rear portion (See Figure 6 and Paragraph 0036).  The weighting member can be attached in any position 
	Regarding claim 2, Boyd et al. discloses the rear circumferential attachment edge of the frontal portion having a cantilevered extension and a frontal elongate protrusion.  Boyd et al. also disclose the rear portion having a front circumferential attachment edge having a cantilevered extension.  The rear cantilevered extension is configured to mate with the frontal elongate protrusion (See Figure 5).  Boyd et al. does not limit the elongate protrusion only to the sole.  Figure 11 discloses the rear elongate protrusion mating with the frontal cantilevered extension.  Based on the above, one having ordinary skill in the art would have found it obvious to have a front a rear portion with the above attachment features, as taught by Boyd et al., in order to facilitate attachement between the front and rear portions.
	Regarding claim 3, Boyd et al. discloses the frontal and rear portions snap fitted together by translation along the z-axis (See Figures 5 and 11).
	Regarding claim 4, Snap-fitting together by translation along the x-axis the front and rear portions would be an obvious rearrangement of parts.  Changing the orientation would not alter the function of the attachment features set forth by Boyd et al. as evident by Figures 5 and 11.  
	Regarding claim 5, Snap-fitting together by rotation along the z-axis the front and rear portions would be an obvious rearrangement of parts.  Changing the orientation would not alter the function of the attachment features.  

	Regarding claim 8, see the above regarding claims 1 and 2. 
	Regarding claim 10, see the above regarding claim 4.
	Regarding claim 11, see the above regarding claim 5.
	Regarding claim 12, see the above regarding claim 6. 
	Regarding claim 14, see the above regarding claim 1.  In addition, Boyd et al. discloses that a plurality of rear portions having different shapes and performance characteristics may be used (See Paragraph 066).  It would be obvious to have a plurality of frontal portion of different shapes and characteristic also.  Boyd et al. discloses a number of embodiments wherein the frontal portion are not of the same construction. Therefore, one would have found it obvious to have a plurality of front and rear portions in order to obtain the performance and weighting characteristics desired by the user.
	Regarding claim 15, see the above regarding claim 2.
	Regarding claim 16, see the above regarding claim 3.
	Regarding claim 17, see the above regarding claim 4.
	Regarding claim 18, see the above regarding claim 5.
.
 
Allowable Subject Matter
Claims 7, 9, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711